NOTE: This order is nonprecedential.

  Wntteb ~tate~ ~ourt of §ppeal~
      for tbe jfeberal ~trcutt

                 TUWANA ANTHONY,
                     Petitioner,
                            v.
        DEPARTMENT OF THE TREASURY,
                Respondent.


                        2011-3145


   Petition for review of the Merit Systems Protection
Board in No. CH0752080323-I-4.


                      ON MOTION


  Before PROST, MOORE, and O'MALLEY, Circuit Judges.
MOORE, Circuit Judge.
                        ORDER
    Tuwana Anthony moves to vacate the court's July 6,
2012 dismissal order, recall the mandate, and reinstate
this petition for review.
    Failure to comply with this court's rules, including
failure to file an appendix, may result in dismissal of an
appeal for failure to prosecute. Julien v. Zeringue, 864
TUWANAANTHONYV. TREASURY                                       2
F.2d 1572, 1574 (Fed. Cir. 1989) ("failure to comply with
this court's rules, including the requirements for prepar-
ing and filing briefs, appendices and other papers, may
result in dismissal of an appeal for failure to prosecute").
    The court dismissed this petition on July 6, 2012 for
failure to file an appendix. The time to request reconsid-
eration of that order has long passed. Fed. R. App. P.
45(a). We therefore deny Tuwana Anthony's motion to
reinstate.
      Accordingly,
      IT Is ORDERED THAT:

      The motion to reinstate is denied.
                                     FOR THE COURT


      APR 11 2013                    Is/ Jan Horbaly
          Date                       Jan Horbaly
                                     Clerk

cc: Thomas E. Marshall, Esq.
    Cameron Cohick, Esq.
s26                                               F~lf.9PEAIS FOil
                                           U.S.&mmeRP.l r,!RCUIT

                                                APR 11 2013
                                                   JANHORBALY
                                                       CLERK